Citation Nr: 0109360	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-06 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to additional dependency benefits for the 
veteran's grandchild, J.W.A.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from February 1942 to December 
1945 and from May 16, 1951 to November 19, 1951.  

The veteran filed a claim in February 1999 to add his 
grandchild, J.W.A. as a dependent.  This appeal arises from 
an April 1999 letter from the Pittsburgh, Pennsylvania 
Regional Office (RO) that indicated that the veteran's claim 
for adding a dependent, the veteran's grandchild J.W.A. to 
the veteran's current award was denied.  A Notice of 
Disagreement was filed in May 1999 and a Statement of the 
Case was issued in July 1999.  A substantive appeal was filed 
in March 2000 with no hearing requested. 


FINDINGS OF FACT

1. The veteran is service connected for residuals of a 
hemorrhoidectomy and pectemotomy with cryptectomy and 
ulcerectomy with anal fecal incontinence of frequent 
occurrence and pruritus ani, with an evaluation of 60 percent 
and for pulmonary fibrosis with an evaluation of 0 percent. 

2.  J.W.A. is the grandchild of the veteran and lives with 
the veteran; J.W.A. is not a biological child of the veteran, 
has not been legally adopted by the veteran before the age of 
18 years, and is not a stepchild of the veteran who acquired 
that status before the age of 18 years and is a member of the 
veteran's household.
 

CONCLUSION OF LAW

The criteria for recognition of the veteran's grandchild, 
J.W.A., as an eligible dependent for VA purposes has not been 
met.  38 U.S.C.A. § 101(4), 1115, 5107 (West 1991), See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.4, 3.57 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran is service connected for residuals of a 
hemorrhoidectomy and pectemotomy with cryptectomy and 
ulcerectomy with anal fecal incontinence of frequent 
occurrence and pruritus ani, evaluated at 60 percent and for 
pulmonary fibrosis, assigned a noncompensable evaluation.

In February 1999, the veteran filed a claim for a dependency 
allowance for his grandson J.W.A.  It was indicated that R.B. 
had custody of J.W.A. but that J.W.A. lived with the veteran.  

In April 1999, the RO sent the veteran a letter indicating 
that his claim to add J.W.A. as an eligible dependent was 
denied as J.W.A. did not fit the criteria of a child for VA 
purposes.  The criteria for having someone considered as a 
child for VA purposes was provided to the veteran in this 
letter and he was asked to submit evidence establishing this 
relationship.  The current appeal to the Board arises from 
this action.  

In a statement in June 1999, the veteran reported that J.W.A. 
had been born out of wedlock and had been diagnosed as having 
spinal meningitis at birth.  J.W.A.'s mother would not visit 
J.W.A. in the hospital.  The veteran and his spouse would 
stay with J.W.A. in the hospital, for a period which lasted 
three weeks.  When J.W.A. was able to go home, the mother 
kept J.W.A. for one night and the next day J.W.A. was brought 
to the veteran and was left with the veteran's spouse.  The 
mother stated that she could not take care of J.W.A. because 
of the crying.  The veteran and his spouse had cared for 
J.W.A. since then.  They paid for J.W.A.'s tuition at a 
private school for two years, when it became too expensive 
and J.W.A. was sent to a public school.  

II.  Analysis

At the outset, it is noted that during the pendency of this 
appeal, a significant change in the law was effectuated.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  Here, the veteran was notified by letter dated on 
April 8, 1999 of the reasons for the denial of his claim and 
what evidence was needed to substantiate his claim.  In this 
same letter, the RO requested submission of the evidence 
needed to prove the issue presented.  No such evidence was 
forthcoming.  In fact, the veteran has never alleged that his 
grandchild meets the criteria of a "child" of the veteran 
for VA purposes.  Rather, he argues that while he does not 
have legal custody of the child, he has, in effect, raised 
the child in his home and has provided for the child.  Based 
on the foregoing, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is needed 
as this has been substantially accomplished.  As well, the 
veteran has not referenced any missing evidence that might 
aid his claim or may otherwise affect the outcome of this 
matter.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran, and, as such, further 
development requiring expenditure of VA resources is not 
warranted.  

The veteran is seeking entitlement to additional dependency 
benefits for his grandchild, J.W.A.  A veteran shall be 
entitled to additional compensation for dependents.  Eligible 
dependents include spouse, child or children, and parents.  
38 U.S.C.A. § 1115 (West 1991); 38 C.F.R. § 3.4 (2000). 

The regulations governing who is considered to be a child for 
VA purposes are found at 38 C.F.R. §§ 3.57.  

§ 3.57 Child. 

(a) General.  (1) Except as provided in 
paragraphs (a)(2) and (3) of this 
section, the term child of the veteran 
means an unmarried person who is a 
legitimate child, a child legally adopted 
before the age of 18 years, a stepchild 
who acquired that status before the age 
of 18 years and who is a member of the 
veteran's household or was a member of 
the veteran's household at the time of 
the veteran's death, or an illegitimate 
child; and 
(i) Who is under the age of 18 years; or 
(ii) Who, before reaching the age of 18 
years, became permanently incapable of 
self-support; or 
(iii) Who, after reaching the age of 18 
years and until completion of education 
or training (but not after reaching the 
age of 23 years) is pursuing a course of 
instruction at an approved educational 
institution. 

(b) Stepchild. The term means a 
legitimate or an illegitimate child of 
the veteran's spouse. A child of a 
surviving spouse whose marriage to the 
veteran is deemed valid under the 
provisions of §3.52, and who otherwise 
meets the requirements of this section is 
included. 

(c) Adopted child. Except as provided in 
paragraph (e) of this section, the term 
means a child adopted pursuant to a final 
decree of adoption, a child adopted 
pursuant to an unrescinded interlocutory 
decree of adoption while remaining in the 
custody of the adopting parent (or 
parents) during the interlocutory period, 
and a child who has been placed for 
adoption under an agreement entered into 
by the adopting parent (or parents) with 
any agency authorized under law to so 
act, unless and until such agreement is 
terminated, while the child remains in 
the custody of the adopting parent (or 
parents) during the period of placement 
for adoption under such agreement. The 
term includes, as of the date of death of 
a veteran, such a child who: 
(1) Was living in the veteran's household 
at the time of the veteran's death, and 
(2) Was adopted by the veteran's spouse 
under a decree issued within 2 years 
after August 25, 1959, or the veteran's 
death whichever is later, and 
(3) Was not receiving from an individual 
other than the veteran or the veteran's 
spouse, or from a welfare organization 
which furnishes services or assistance 
for children, recurring contributions of 
sufficient size to constitute the major 
portion of the child's support. 

(d) Definition of child custody.  The 
provisions of this paragraph are for the 
purpose of determining entitlement to 
improved pension under §§ 3.23 and 3.24. 
(1) Custody of a child shall be 
considered to rest with a veteran, 
surviving spouse of a veteran or person 
legally responsible for the child's 
support if that person has the legal 
right to exercise parental control and 
responsibility for the welfare and care 
of the child. A child of the veteran 
residing with the veteran, surviving 
spouse of the veteran who is the child's 
natural or adoptive parent, or person 
legally responsible for the child's 
support shall be presumed to be in the 
custody of that individual. Where the 
veteran surviving spouse, or person 
legally responsible for the child's 
support has not been divested of legal 
custody, but the child is not residing 
with that individual, the child shall be 
considered in the custody of the 
individual for purposes of Department of 
Veterans Affairs benefits. 
(2) The term person legally responsible 
for the child's support means a person 
who is under a legally imposed obligation 
(e.g., by statute or court order) to 
provide for the child's support, as well 
as a natural or adoptive parent who has 
not been divested of legal custody. If 
the child's natural or adoptive parent 
has remarried, the stepparent may also be 
considered a person legally responsible 
for the child's support. A child shall be 
considered in the joint custody of his or 
her stepparent and natural or adoptive 
parent so long as the natural or adoptive 
parent and the stepparent are not 
estranged and residing apart and the 
natural or adoptive parent has not been 
divested of legal custody. When a child 
is in such joint custody the combined 
income of the natural or adoptive parent 
and the stepparent shall be included as 
income of the person legally responsible 
for support under §3.24(c). 
(3) A person having custody of a child 
prior to the time the child attains age 
18 shall be considered to retain custody 
of the child for periods on and after the 
child's 18th birthday, unless the person 
is divested of legal custody. This 
applies without regard to when a child 
reaches the age of majority under 
applicable State law. This also applies 
without regard to whether the child was 
entitled to pension prior to age 18, or 
whether increased pension was payable to 
a veteran or surviving spouse on behalf 
of the child prior to the child's 18th 
birthday. If the child's custodian dies 
after the child has attained age 18, the 
child shall be considered to be in 
custody of a successor custodian provided 
the successor custodian has the right to 
exercise parental control and 
responsibility for the welfare and care 
of the child. 

38 C.F.R. §  3.57 (2000)

The veteran contends that he and his spouse take care of 
J.W.A. and that J.W.A. lives with them.  While the care 
provided by the veteran to his Grandchild is admirable, the 
VA does not provide monetary benefits under the circumstances 
presented in this case.  The criteria for qualifying as a 
dependent of the veteran are clear; and, in this case, there 
is no evidence that J.W.A. is a biological child of the 
veteran, was legally adopted by the veteran before the age of 
18 years, or is a stepchild of the veteran who acquired that 
status before the age of 18 years and is a member of the 
veteran's household.  As J.W.A. does not meet the criteria to 
be an eligible dependent for VA purposes, entitlement to 
additional dependency benefits for J.W.A. is not established.  


ORDER

Entitlement to additional dependency benefits for the 
veteran's grandchild, J.W.A., is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

